On Application for Rehearing
PER CURIAM.
 The question of interest and costs allowed in the judgment of the district court was called to our attention for the first time in the application for a rehearing. The point is well taken. A municipal *721corporation or state agency-is exempt from the payment of interest on its indebtedness and court costs unless fixed ex contractu or by specific statute. LSA-R.S. 13:4521; Boxwell v. Department of Highways, 203 La. 760, 14 So.2d 627; Makofsky v. Department of Highways, 205 La. 1029, 18 So.2d 605; Hamberlin v. Tangipahoa Parish School Board, 210 La. 483, 27 So.2d 307; Brasher v. City of Alexandria, 215 La. 887, 41 So.2d 819.
It will serve no purpose to grant a rehearing as this per curiam, amending our original decree, will eliminate the allowance of interest and costs.
Accordingly, our original decree is amended by eliminating therefrom the allowance of interest and costs, and the application for rehearing is denied.
Original decree amended and application for rehearing denied.